Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 11, 2020

                                           No. 04-20-00101-CR

                                       IN RE Bryan Keith CRUM

                                    Original Mandamus Proceeding 1

                                                  ORDER

        On March 2, 2020, relator filed a petition for writ of mandamus, a motion for leave to file
his petition for writ of mandamus, and a request for findings of fact and conclusions of law. We
deny as moot relator’s request to file a petition for writ of mandamus and we deny relator’s request
for findings of fact and conclusions of law. We dismiss this original proceeding for want of
jurisdiction.

        It is so ORDERED on March 11, 2020.



                                                                    _____________________________
                                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of March, 2020.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. B10-826, styled The State of Texas v. Bryan Keith Crum, pending in the
198th Judicial District Court, Kerr County, Texas, the Honorable Rex Emerson presiding.